UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1466


In re:    RIGOBERTO HERNANDEZ-PORTILLO, a/k/a Tiny,         a/k/a
Carlos Antonio Martinez, a/k/a Rigoberto H. Portillo,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 1:07-cr-00081-GBL-4)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rigoberto Hernandez-Portillo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rigoberto Hernandez-Portillo petitions for a writ of

mandamus seeking an order granting him inter alia relief in his

criminal proceeding.            We conclude that Hernandez-Portillo is not

entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr    v.     United    States

Dist.    Court,       426     U.S.     394,    402    (1976);        United    States       v.

Moussaoui,      333     F.3d    509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief     is     available      only    when    the    petitioner       has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Moreover, mandamus

may not be used as a substitute for appeal.                               In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               The    relief       sought      by     Hernandez-Portillo             is   not

available by way of mandamus.                      Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.              We dispense with oral argument because the

facts    and    legal       contentions       are    adequately      presented       in   the

materials      before       this     court    and    argument       would    not   aid    the

decisional process.

                                                                          PETITION DENIED




                                               2